                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


TAWANA MARSHAWN BEECHAM,                      )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No: 18-cv-2648-CM-TJJ
                                              )
                                              )
JC PENNEY DISTRIBUTION                        )
CENTER, et al.,                               )
                                              )
                       Defendants.            )


                                             ORDER

       This matter is before the Court on Plaintiff’s Motion to Reconsider the Stay of Discovery

(ECF No. 27). For the reasons set out below, the Court denies the motion.

       During the Scheduling Conference held in this case on February 28, 2019, the Court

discussed with Plaintiff and defense counsel the pending motions to dismiss.1 Both motions, if

granted, would result in dismissal of Plaintiff’s complaint. As the undersigned Magistrate

Judge indicated, she will not be ruling on the motions to dismiss, but instead they will be ruled

by District Judge Murguia. However, in light of Federal Rule of Civil Procedure 1’s directive

to apply rules to secure the just, speedy, and inexpensive determination of every case, the

Magistrate Judge inquired whether the parties would consent to a stay of discovery pending




       1
       See J.C. Penney Corporation, Inc.’s Motion to Dismiss the Case (ECF No. 10),
Defendant Manpower’s Motion to Dismiss Plaintiff’s Complaint (ECF No. 13).

                                                  1
Judge Murguia’s rulings on the pending motions. Plaintiff consented to the stay, as did both

Defendants through their counsel.2

        Plaintiff asks for reconsideration of the stay. As a threshold matter, D. Kan. Rule 7.3(b)

requires a party seeking reconsideration of a non-dispositive order to file a motion within 14

days after the order is filed unless the Court extends the time. Here, Plaintiff’s motion is timely.

        However, even though the filing was timely, Plaintiff’s motion fails to meet the

requirements of D. Kan. Rule 7.3(b). A motion to reconsider a non-dispositive order must be

based on (1) an intervening change in controlling law, (2) the availability of new evidence, or (3)

the need to correct clear error or prevent manifest injustice.3 A motion to reconsider is only

appropriate where the Court has obviously misapprehended a party’s position, the facts or

applicable law, or where the party produces new evidence that it could not have obtained earlier

through the exercise of due diligence.4 A motion to reconsider is not a second opportunity for

the losing party to make its strongest case, to rehash arguments or to dress up arguments that

previously failed.5 A party’s failure to present its strongest case in the first instance does not

entitle it to a second chance in the form of a motion to reconsider.6 Whether to grant a motion

to reconsider is left to the Court’s discretion.




        2
            See ECF No. 26.
        3
            D. Kan. Rule 7.3(b).
        4
            Comeau v. Rupp, 810 F. Supp. 1172, 1174-75 (D. Kan. 1992).
        5
            Voelkel v. Gen. Motors Corp., 846 F. Supp. 1482, 1483 (D. Kan. 1994).
        6
            Cline v. S. Star Cent. Gas Pipeline, Inc., 370 F. Supp. 2d 1130, 1132 (D. Kan. 2005).

                                                   2
       Plaintiff’s motion to reconsider does not cite an intervening change in controlling law or

discuss newly available evidence. Plaintiff states she did not understand the question when it

was posed to her, asked that it be repeated, and then answered still not quite understanding.

The Court finds that Plaintiff’s motion to reconsider does not address the basis for the Court’s

decision to stay discovery. And in case Plaintiff does not fully understand the stay, the Court

reminds her that the stay will automatically be lifted if Judge Murguia denies one or both of the

pending motions to dismiss. At this point, however, the Court denies Plaintiff’s motion to

reconsider because it fails to satisfy the standards of D. Kan. Rule 7.3(b).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Reconsider the Stay of

Discovery (ECF No. 27) is DENIED.

       Dated in Kansas City, Kansas this 9th day of April, 2019.




                                                             Teresa J. James
                                                             U. S. Magistrate Judge




                                                 3
